Order entered November 23, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-22-00883-CV

                         DAVID GARVIN, JR., Appellant

                                        V.

             AMERICAN EXPRESS NATIONAL BANK, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-06754
                                   ORDER

      As ordered to do so, appellant has provided written verification that he has

returned court reporter Terri Etekochay’s “designation form” and requested

transcription of the proceedings held “on or about” July 5, 2022 and August 10,

2022. Accordingly, we ORDER Ms. Etekochay to file, no later than December 8,

2022, either the reporter’s record of the proceedings appellant requested or written

verification no record exists.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Etekochay and the parties.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE